69 F.3d 537
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clifford E. SCOTT, Plaintiff-Appellant,v.R. CRANTS, Doctor;  Brad Smythe;  Donna Norris, HospitalAdministrator;  Joe Ross Driskell, Warden;Corrections Corporation of America,Defendants-Appellees.
No. 95-5185.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1995.

1
Before:  BOGGS and NORRIS, Circuit Judges;  and HACKETT, District Judge.*

ORDER

2
Clifford E. Scott moves for the appointment of counsel on appeal from a district court judgment entered upon a jury's verdict for defendants following trial in this civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed his complaint pro se in the district court alleging that the defendant officials and medical personnel of a Tennessee privately operated prison and the state prison liaison officer were deliberately indifferent to his serious medical needs.  Thereafter, plaintiff obtained counsel and filed an amended complaint in which he named defendants in their individual and official capacities and sought declaratory and injunctive relief and money damages.  The district court dismissed plaintiff's claim for money damages against the defendant state prison liaison officer, and plaintiff's remaining claims proceeded to a three-day jury trial.  At the conclusion of plaintiff's proof, the district court granted the defendant state prison liaison's motion for a judgment as a matter of law.  Following trial, the jury found in favor of the remaining defendants, and the district court entered judgment accordingly.


4
Plaintiff filed a timely notice of appeal pro se.  The district court denied plaintiff leave to proceed in forma pauperis on appeal and certified that an appeal in this case would not be taken in good faith.  This court granted plaintiff leave to proceed in forma pauperis on appeal, but denied plaintiff's motion for a trial transcript at government expense without prejudice to plaintiff's right to file a second motion showing a substantial question on appeal requiring a transcript pursuant to 28 U.S.C. Sec. 753(f).  Scott v. Crants, No. 95-5185 (6th Cir.  April 13, 1995).  On appeal, plaintiff has not filed a second motion for a transcript, but contends that defendants were deliberately indifferent to his serious medical needs and that the district court erred in permitting the introduction of a physician's medical opinion at trial.  Defendants respond that the evidence presented at trial supports the jury's verdict and that the district court committed no error.


5
First, plaintiff's contention on appeal that defendants were deliberately indifferent to his serious medical needs perhaps is best characterized as a challenge to the sufficiency of the evidence supporting the jury's verdict.  However, plaintiff has waived any challenge to the sufficiency of the evidence supporting the judgment in this case.  See Hawley v. City of Cleveland, 24 F.3d 814, 820-22 (6th Cir.1994);  King v. Carmichael, 268 F.2d 305, 306 (6th Cir.1959) (per curiam), cert. denied, 361 U.S. 968 (1960).  Moreover, plaintiff's challenge to evidentiary rulings by the district court is unreviewable without a transcript as well.


6
Accordingly, the motion for counsel is denied, and the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, United States District Judge for the Easter District of Michigan, sitting by designation